                                                                    :e~~:z'.I(t&
                                                                        Peter A. Moore, Jr., Clerk .
                                                                        US District Court
                      UNITED STATES DISTRICT COURT ;                    Eastern District of NC
                   EASTERN DISTRICT OF NORTH CAROLINA
                            WESTERN DIVISION

                               No.5~21-LJ?--239(2-J

UNITED STATES OF AMERICA.                            )
                                                     )
             v.                                      )    INDICTMENT
                                                     )'
MARIA ROSARIO SANTILLAN-RODRIGUEZ                    )
 a/k/a "Rosario Santillan"                           )


    . The Grand Jury charges:

                                   COUNT ONE

        On or about April 4, 2019, in the Eastern District of North Carolina, and

elsewhere the defendant, MARIA ROSARIO SANTILLAN-RODRIGUEZ, also known

as "Rosario Santillan," did willfully and knowingly make a false statement in an

application for a passport with intent to induce and secure for her own use the

issuance of a passport under the authority of the United States, contrary to the laws

regulating the issuance of such passports and the rules prescribed pursuant to such

laws, in that in such application the defendant stated she was an individual

identifying herself as Rosario Santillan, and that she was born in California, which

statement she knew to be false, in violation of Title 18, United States Code, Section
                                    '       '




1542.

                                   COUNT TWO

        On or about ApriJ 4, 2019, in the Eastern District of North Carolina and
                                                \'

                                         1·      '




           Case 5:21-cr-00238-M Document 1 Filed 06/03/21 Page 1 of 6
elsewhere, the defend~nt, MARIA ROSARIO SANTILLAN-RODRIGUEZ, also

known as "Rosario Santillan," did falsely and willfully represent herself to be a citizen ,,,

of the United States, in violation of Title 18, United States Code, Section 911.

                                   COUNT THREE

       On or about June 11, 2019, in the Eastern District of North Carolina, the

defendant, MARIA ROSARIO SANTILLAN-RODRIGUEZ, also known as "Rosario,
                                                                                (
Santillan," did knowingly make a false statement and claim that she was a citizen of

the United States in order to register to vote, in violation of Title 18, United States

'Code, Section
           I
               1015(f). '
                                                '
                                    COUNT FOUR

       On or about June 11, 2019, in the Eastern District of North Carolina and

elsewhere, the defendant, MARIA ROSARIO SANTILLAN-RODRIGUEZ, also

known as "Rosario Santillan," did falsely and willfully represent herself to be a citizen

of the United States, in violation of'Title 18, United States Code, Section 91L

                                    COUNT FIVE

       On or about August 14, 2019, in the Eastern District of North Carolina, and

elsewhere the defendant, MARIA ROSARIO SANTILLAN-RODRIGUEZ, also known

as "Rosario Santillan," did aid and abet Fredy Rene Cruz-Santillan, to knowingly and

unlawfully attempt to procure his United States citizenship contrary to law, by

providing Fredy Rene Cruz-Santillan her California birth certificate, in support of his

Application for Certificate of Citizenship, at which time the defendant knew she

obtained the birth certificate by fraud and by means .of a false statement, and that
                                            2




            Case 5:21-cr-00238-M Document 1 Filed 06/03/21 Page 2 of 6
she was in fact born in Mexico and was not a United States citizen, for the purpose of

evading a provision of the immigration laws of the United States, in violation of Title

18 United States Code, Sections 1425(b) and 2.

                                    COUNT SlX

      On or about August 14, 2019, in the Eastern District of North Carolina, the

defendant, MARIA ROSARIO SANTILLAN-RODRIGUEZ, also known as "Rosario

Santillan," did aid and abet Fredy Rene Cruz-Santillan, to knowingly and unlawfully

make ·under oath, and to knowingly subscribe as true under penalty of perjury

pursuant to Title 28, United States Code, Section 17 46, a false statement with respect

to a material fact in an application required by the immigration laws and regulations

prescribed thereunder, that is, the defendant provided Fredy Rene Cruz-Santillan

her California birth certificate, in support of his Application for Certificate of

Citizenship, at which time the defendant knew she obtained the birth certificate by

fraud and by means of a false statement, and that she was in fact born in Mexico and

was not a United States citizen, for the purpose of evadin•g a provision of the

immigration laws of the United States, in violation of Title 18, United States Code,

Sections 1546(a) and 2.

                                  COUNT SEVEN

      On or about August 14, 2019, in the Eastern District of North Carolina and

elsewhere, the defendant, MARIA ROSARIO SANTILLAN-RODRIGUEZ, also
          /
known as "Rosario Santillan," did aid and abet Fredy Rene Cruz-Santillan, knowingly

make a false statement under oath in a case, proceeding, and matter relating to, and
                                          3




              Case 5:21-cr-00238-M Document 1 Filed 06/03/21 Page 3 of 6
under, and by virtue of any law of the United States relating to naturalization,

citizenship, and registry of aliens, that is, the defendant provided Fredy Rene Cruz-

Santillan her California birth certificate, in support of his Application for Certificate

of Citizenship, at which time the defendant knew she obtained the birth certificate

by fraud and by means of a false statement, and that she was in fact born in Mexico

and was not a United States citizen, for the purpose ,of evading a provision of the

immigration laws of the United States, in violation of Title 18, United States Code,

Sections 1015(a) and 2.

                                   COUNT EIGHT

      On or about October 17, 2019, in the Eastern District of North Carolina,

MARIA ROSARIO SANTILLAN-RODRIGUEZ, also known as "Rosario Santillan,"

defendant herein, did willfully and knowingly make a materially false, fictitious, and
                                                      \.

fraudulent statement and representation in a matter within the jurisdiction of the

executive branch of the Government of the United States, by stating she was not in

:possession of a Mexican passport that reflected a date of birth XX/XX/1962 to Special

Agent Matthew Manning of the Department of State, Diplomatic Security Service, at

Louisburg, North Carolina, and the statements and representations were false

because, as the defendant then and there knew, she was in possession of the passport

at her residence, in violation of Title 18, United States Code, Section 1001(a)(2).

                                    COUNT NINE

      On or about February 14, 2020, in the Eastern District of North Carolina, the

defendant, MARIA ROSARIO SANTILLAN-RODRIGUEZ, also known as "Rosario
                                           4




           Case 5:21-cr-00238-M Document 1 Filed 06/03/21 Page 4 of 6
Santillan," did knowingly make a false statement and claim that she was a citizen of

the United States in order to register to vote, in violation of Title 18, United States

Code, Section 1015(±).

                                     COUNT TEN

      On or about February 14, 2020, in the Eastern District of North Carolina and

elsewhere, the defendant, MARIA ROSARIO SANTILLAN-RODRIGUEZ, also

known as "Rosario Santillan," did falsely and willfully represent herself to be a citizen

of the United States, in violation of Title 18, United States Code, Section 911.

                                  COUNT ELEVEN

      On or about September 22, 2020, in the Eastern District of North Carolina, the

defendant, MARIA ROSARIO SANTILLAN-RODRIGUEZ, also knowri. as "Rosario
                      I                                          .
Santillan," did knowingly make a false statement and claim th'at she was a citizen of

the United States in order to register to vote, in violation of Title 18, United States

Code, Section 1015(±).

                                  COUNT TWELVE

      On or about September 22, 2020, in the Eaistern District of North Carolina and

elsewhere, the defendant, MARIA ROSARIO SANTILLAN-RODRIGUEZ, alsd
                                                 I

known as "Rosario Santillan," did falsely and willfully represent herself to be a citizen

of the United States, in violation of Title 18, United States Code, Section 911.

                                COUNT THIRTEEN

      On or about November 3, 2020, in the Eastern District of North Carolina, the

defendant, MARIA ROSARIO SANTILLAN-RODRIGUEZ, also known as "Rosario
                                           5




           Case 5:21-cr-00238-M Document 1 Filed 06/03/21 Page 5 of 6
    Santillan," an.alien, knowing she was not a United States citizen, did knowingly vote

    in an election held in part for the purpose of electing a candidate for the office of

    President, Vice President, and Member of the House of Representatives, in violation

    of Title 18, United States Code, Section 61~(a).

                                    COUNT FOURTEEN

          On or about March 24, 2021, in the Eastern District of North Carolina, the

    defendant, MARIA ROSARIO SANTILLAN-RODRIGUEZ, also known as "Rosario

    Santillan," did knowingly possess a California Birth Certificate, a document

    prescribed by statute and regulation.as evidence of authorized stay and employment

    in the United States, which the defendant knew to have been procured by means of

    any false claim or statement, and otherwise procured by frauq., in violation of Title

    18, United States Code, Section 1546(a).


                                                       A TRUE BILL
                                                             ,...,   .... ---•- --.__:_- ....   -~~.:.-   ____ ... ~·-:-_..   ;-   ... ______   ----------··--..-----.,,,.
                                                   ;:,,_./

                                                   '
                                                                                       i.
                                                   , FOREPERSON.-


                                                         c;1.uve- 3,, u, 2/   .

                                                       DATE


    G. NORMAN ACKER, III
    Acting United States Attorney


/      . ~ dA_
    B~ABRIEL J. DIAZ               ---
    Assistant United States Attorney
                                               6




               Case 5:21-cr-00238-M Document 1 Filed 06/03/21 Page 6 of 6
